Citation Nr: 0108240	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  00-06 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


REMAND

The veteran had active service from June 1941 to February 
1955.  During World War II service, the veteran was a 
prisoner of war (POW) of the Japanese Government from May 
1942 to September 1945.  The veteran was medically separated 
in February 1955 with diagnoses of neurotic depressive 
reaction, peripheral neuropathy and deafness due to acoustic 
trauma.  The veteran died at age 85 in June 1999.  The 
appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  In that rating action, the RO found 
that the appellant's claim for service connection for cause 
of death was not well grounded.

There has been a significant change in the law during the 
pendency of this appeal.  Specifically, this was the passage 
into law of the Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov 9, 2000).  
Among other things, this law eliminated the concept of well-
grounded claims, redefined the obligations of VA with respect 
to the duty to assist, and superseded earlier Court decisions 
holding that VA could not render assistance in the 
development of claims which were not well grounded.  The VCAA 
is applicable to all "claimants" and to all claims filed 
before the date of enactment and not yet final as of that 
date.  The VCAA provides that the Secretary shall make 
reasonable efforts to assist claimants and to notify 
claimants of the evidence necessary to substantiate their 
claims and, under certain circumstances, also requires 
medical examinations and opinions.  

Following the veteran's death in June 1999, the appellant 
filed a claim for service connection for the cause of the 
veteran's death.  The November 1999 Notice of Disagreement 
submitted by the representative specifically argued that 
heart disease was a cause of the veteran's death and that 
such heart disease must be considered a service-connected 
disability if it became manifest to a degree of 10 percent or 
more any time after the veteran was separated from service in 
accordance with laws and regulations governing presumptive 
disability attributable to former prisoners of war.  

The death certificate on file indicates that the causes of 
the veteran's death were advanced mixed senile dementia of 10 
years' duration, chronic atrial fibrillation of 10 years' 
duration, and chronic essential hypertension of 50 years' 
duration.  Other causes contributing to death but not 
resulting in the underlying causes were listed as grand mal 
seizure and normal pressure hydrocephalus.  It is apparently 
the appellant's position that causes of death listed, 
including atrial fibrillation and essential hypertension, are 
indicative of the POW presumptive disease of beriberi 
(including beriberi heart disease).  It is certainly unclear 
from the evidence on file whether there is any actual 
relationship between chronic atrial fibrillation and 
essential hypertension as shown on the death certificate and 
beriberi heart disease, which includes by regulation ischemic 
heart disease.  

In 1997, the Veterans Benefits Administration issued VBA 
Circular 21-97-1 which specifically addressed the issue of 
ischemic heart disease in former prisoners of war.  A copy of 
this circular will be added to the claims folder and a copy 
should be provided to the appellant and her representative 
when the RO undertakes the development requested below.  This 
VBA circular noted that examination data showed no noteworthy 
differences between POW's and controls in the lifetime 
prevalence of hypertension, cerebrovascular disease, or 
myocardial infarction.  However, analysis did reveal that 
ischemic heart disease was 1.7 times higher among POW's who 
reported edema in the feet, ankles, and legs in prison camp 
than in POW's who did not report it.  Such edema appeared to 
be a marker for the presence of malnutrition, and 
particularly wet beriberi, during captivity.  This then 
resulted in an amendment to 38 C.F.R. § 3.309(c) in August 
1993 wherein "beriberi heart disease" was to include 
consideration of ischemic heart disease in a former prisoner 
of war who had experienced local edema during captivity.  

The VBA circular went on to say that this regulatory change 
meant that if a former prisoner of war experienced localized 
edema during captivity and later developed ischemic heart 
disease, the ischemic heart disease was considered beriberi 
heart disease for VA compensation purposes and ischemic heart 
disease was therefore a disease subject to presumptive 
service connection.  It was also explained that beriberi was 
a disease caused by a deficiency of Vitamin B1 (thiamin), and 
that beriberi could be either "dry," in which peripheral 
neuropathy was usually the main disability, or "wet," in 
which edema occurred mainly due to beriberi heart disease.  
Ischemic heart disease was a condition resulting from a 
deficiency of blood supply to the heart muscle and was most 
often due to arteriosclerosis of the coronary arteries.  The 
most common manifestation is angina but it may also result in 
palpitations, dyspnea, or other cardiac symptoms.  When due 
to arteriosclerosis, it may also be called coronary artery 
disease, coronary heart disease, arteriosclerotic heart 
disease, etc., and includes such complications as myocardial 
infarction.  

The VBA circular also provided that while 38 C.F.R. 
§ 3.309(c) authorizes an allowance of service connection for 
ischemic heart disease itself, it does not authorize allowing 
service connection for conditions that may be possible 
underlying etiologies of ischemic heart disease, such as 
arteriosclerosis, aortic stenosis, or hypertension.  The 
regulation does not authorize allowing secondary service 
connection for disabilities that have resulted from a 
condition considered to be the underlying etiology of 
ischemic heart disease such as peripheral vascular disease, 
stroke, aortic aneurysm, renal nephrosclerosis, etc., because 
the noncardiac conditions are not caused by the heart 
disease.  Finally, the circular provided that a medical 
opinion would be needed if there was doubt about whether the 
claimed condition was ischemic heart disease, or was 
proximately due to or aggravated by ischemic heart disease.

That the veteran was a long-term POW of the Japanese 
Government is without dispute.  The service separation 
examination from January 1955 documents a constant aching 
pain in his feet, legs and hands with the feeling of pins and 
needles and periodic swelling of the feet.  The veteran 
clearly provided at that time, a history of malnutrition and 
he "spoke of having beriberi with marked swelling of his 
hands, feet and even his face."  This examination noted the 
opinion of a neurologist that it was generally accepted that 
moderate residuals of the previous avitaminotic neuropathy 
can be assumed in the case of Japanese POW's, even when 
neurologic findings are normal.  This examination also 
included reference to the fact that the veteran had been 
referred to a cardiac clinic where it was the impression that 
there was no organic heart disease present.  (Of course, an 
absence of heart disease at service separation is not a bar 
to later service connection under presumptive POW laws and 
regulations.)  The veteran clearly was documented as having 
chronic moderate peripheral neuropathy of the upper and lower 
extremities secondary to avitaminosis malnutrition suffered 
as a Japanese POW during World War II.  Accordingly, there is 
certainly adequate evidence of the types of clinical findings 
from service necessary for a presumptive award of service 
connection for beriberi or ischemic heart disease. 

However, the problem in this case is simply an absence of any 
competent clinical evidence at present which clearly 
indicates that the veteran's death was attributable to 
beriberi heart disease or ischemic heart disease as that term 
is defined in the regulation and in the VBA circular 
discussed above.  While in the past, VA was precluded from 
developing cases which were considered not to be well 
grounded, the VCAA has changed that and now the Board 
concludes that the evidence on file requires that the 
veteran's claims folder be referred to a cardiologist or 
other physician sufficiently expert in the question presented 
for the production of an opinion as to whether it is more, 
less, or equally likely that ischemic heart disease caused or 
significantly contributed to cause the veteran's death.  See 
the VCAA provision to be codified at 38 U.S.C.A. 
§ 5103A(d)(2)(A) and (B).  

With respect to the VCAA duty to assist in collection of 
records, it appears that the RO has already collected most, 
if not all, of the clinical treatment records around the time 
of the veteran's death.  This includes records from both the 
Arizona Medical Clinic and the Northeast Baptist Hospital 
where the veteran died.  However, with the appellant's active 
assistance, the RO must determine whether all such records 
have actually been collected for review.  Additionally, 
because the appellant's claim attributes the veteran's death 
to heart disease, any and all available medical records 
reflective of the veteran's treatment of heart disease (at 
any time) should be collected and added to the claims folder.

Finally, the RO must clearly advise the appellant and her 
representative of the evidence necessary to substantiate her 
claim.  While the appellant's claim has been pursued on the 
theory that the veteran's death is attributable to heart 
disease which is entitled to presumptive service connection 
under special rules applicable to former prisoners of war, 
the RO should also explain that a claim of service connection 
for cause of death may also be approached from a point of 
view that the veteran may have been entitled to service 
connection for various disabilities any one of which or which 
collectively caused or significantly contributed to cause the 
veteran's death.

Accordingly, for these reasons and bases, the case is 
REMANDED to the RO for the following actions:

1.  Initially, the RO should follow any 
newly adopted procedures/regulations 
consistent with the VCAA and VA's 
expanded duty to assist.  This must 
include notification of the evidence 
necessary to substantiate the claim (a 
copy of VBA circular 21-97-1 should be 
forwarded to the appellant).  
Additionally, the RO should specifically 
request the appellant to identify the 
location of any additional private or VA 
medical records or other evidence 
relevant to her claim and offer to assist 
her in collecting such evidence for 
inclusion in the claims folder.  It 
should be determined whether or not the 
claims folder already contains all 
available medical records from the 
Arizona Medical Clinic and the Northeast 
Baptist Hospital and, if additional 
records are available, they must be 
collected.  While it does not appear that 
a final autopsy was performed, if there 
was an autopsy, it is absolutely 
essential that a copy of such report be 
obtained.  Additionally, the RO should 
request the appellant to identify the 
existence of any other available medical 
evidence reflecting the veteran's 
treatment for any form of heart disease 
consistent with her claim that the 
veteran's death is attributable to 
ischemic heart disease in a former 
prisoner of war.  All efforts to obtain 
additional medical evidence must be 
documented and if the RO is unable to 
obtain all records sought, the RO must 
notify the claimant of their inability to 
obtain those records in accordance with 
the law to be codified at 38 U.S.C.A. 
§ 5103A(b)(2)(A)-(C).  Any records 
obtained must be added to the claims 
folder.

2.  After completion of the above 
development and the collection of any and 
all additional records which may be 
available, the veteran's claims folder 
should be referred to a VA cardiologist 
or other physician with the requisite 
expertise in this field (which should be 
noted in the opinion produced for this 
request).  After completing a thorough 
review of the veteran's claims folder, 
including the copy of the VBA Circular 
21-97-1, the physician should be 
requested to provide a clear explanation, 
to the extent possible, of the actual 
physical cause or causes of the veteran's 
death as shown by the medical evidence on 
file.  The certificate of death on file 
is certainly strong evidence of cause of 
death but this certificate does not 
amount to an unrebuttable presumption and 
its findings may certainly be explained, 
amended or even contested with other 
competent clinical evidence and opinions.  
The physician conducting the review of 
the veteran's claims folder should be 
requested to indicate whether it is more, 
less, or equally probable that the 
veteran's death was caused or 
significantly contributed to by beriberi 
or ischemic heart disease as that term is 
explained and described in VBA Circular 
21-97-1.  In this regard, the physician 
should include a discussion of the 
certificate of death findings of chronic 
atrial fibrillation and chronic essential 
hypertension and whether those findings 
are indicative of ischemic heart disease 
and/or what relationship those findings 
have, if any, to ischemic heart disease.  
A complete and thorough discussion of the 
rationale for any and all opinions 
provided is essential. 

3.  After completion of the above 
development, the RO should initially 
review the medical opinion completed in 
conformance with the above paragraph for 
completeness and, if the report prepared 
fails to answer questions posed, it must 
immediately be returned to the physician 
for corrective action.  Thereafter, the 
RO should again address the issue 
presented on appeal.  If the decision 
remains adverse, the RO must then prepare 
a supplemental statement of the case with 
all relevant laws and regulations which 
addresses all relevant evidence on file 
and provide the appellant and her 
representative with the statement and an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board 
after compliance with all appellate 
procedures.  The appellant need do 
nothing until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


